August 8, 2014 Mr. William H. Thompson Accounting Branch Chief United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Bed Bath & Beyond Inc. Form 10-K for Fiscal Year Ended March 1, 2014 Filed April 29, 2014 File No. 000-20214 Dear Mr. Thompson: Bed Bath & Beyond Inc. is in receipt of your comment letter dated August 4, 2014 relating to the above referenced filing and the Company is currently in the process of preparing a response.The Company respectfully requests an extension to provideits response to you no later than September 4, 2014. Sincerely, /s/ Susan E. Lattmann Susan E. Lattmann Chief Financial Officer and Treasurer (Principal Financial and Accounting Officer)
